___________

                                        No. 95-4057
                                        ___________

Shelby Harris,                              *
                                            *
              Appellant,                    *
                                            *
     v.                                     *
                                            *
Kelly Lock, Superintendent of               *   Appeal from the United States
CMCC; Cain, COIII; William                  *   District Court for the
Barber, COI; Greg Mullarkey,                *   Western District of Missouri.
COI; Chambers, COI; Charles                 *
Johnson, also known as Chuck                *          [UNPUBLISHED]
Johnson, COI; Pritchard,                    *
Supervisor at CMCC,                         *
                                            *
              Appellees.                    *


                                        ___________

                     Submitted:         October 22, 1996

                               Filed:   October 31, 1996
                                        ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Shelby     Harris,    a    Missouri   prisoner,   appeals   from   the   District
         1
Court's grant of summary judgment to defendant prison officials in his 42
U.S.C. § 1983 action.      Having reviewed the record and the parties' briefs,
we conclude the judgment of the District Court was correct.             Accordingly,
we affirm.    See 8th Cir. R. 47B.




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-